327 So.2d 740 (1976)
In re Troy Murphy OATSVALL
v.
STATE of Alabama.
Ex parte Troy Murphy Oatsvall.
SC 1676.
Supreme Court of Alabama.
March 5, 1976.
J. D. Quinlivan, Jr., Mobile, for petitioner.
No appearance for the State.
FAULKNER, Justice.
Petition of Troy Murphy Oatsvall for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Oatsvall v. State, 57 Ala.App. , 327 So.2d 735.
Writ denied.
HEFLIN, C. J., and BLOODWORTH, ALMON and SHORES, JJ., concur.